Citation Nr: 0206957	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  01-07 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to September 10, 1993 
for the grant of a 100 percent evaluation for the veteran's 
service-connected depressive reaction.


REPRESENTATION

Appellant represented by:	Andrew J. Waghorn, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1964 and from May 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which granted a 100 percent 
evaluation for a depressive reaction and assigned an 
effective date of November 1, 1993 for this grant.  As a 
temporary 100 percent evaluation had also been in effect from 
September 10 until November 1 of 1993, the Board has 
characterized the issue on appeal to reflect the effective 
date of September 10 for the 100 percent evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's reopened claim for an increased evaluation 
for a depressive reaction was received on October 15, 1993, 
and entitlement to this benefit was first shown by evidence 
dated back to September 10, 1993.


CONCLUSION OF LAW

The criteria for an effective date prior to September 10, 
1993 for the grant of entitlement to a 100 percent evaluation 
for a depressive reaction have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.400 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  There is no 
indication of outstanding medical records that should be 
added to the claims file, and, as this case concerns the 
question of whether an effective date is warranted prior to 
September 10, 1993, a contemporaneous examination is not 
"necessary" under 38 U.S.C.A. § 5103A(d).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the June 2001 
Statement of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001).  In this issuance, the RO set forth the 
applicable regulations and indicated the type of scenario in 
which the veteran's claim would be granted.

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

The statutory criteria for the determination of an effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000).  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2001).  In cases involving increases in disability 
compensation, the effective date will be the earliest date at 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  Otherwise, the date of receipt of the 
claim will be the effective date.  38 C.F.R. § 3.400(o)(2) 
(2001).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs (Secretary) must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151(a) (2001).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2001).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2001).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined as 
"[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant."  
38 C.F.R. § 3.155 (2001).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to an examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b) (2001).

In the present case, the RO, on October 15, 1993, received a 
report of VA psychiatric hospitalization from September 10 to 
October 5 of 1993.  In an October 1993 rating decision, the 
RO assigned a temporary 100 percent evaluation under 
38 C.F.R. § 4.29 (2001) for the period from September 10, 
1993 until November 1, 1993.  The RO did not subsequently 
receive evidence regarding the veteran's service-connected 
depressive reaction from the year prior to October 15, 1993.  
As indicated above, in the appealed rating decision, the RO 
effectuated a 100 percent evaluation as of November 1, 1993.  
In other words, a 100 percent evaluation has been in effect 
since September 10, 1993.

The Board has considered whether the record reflects an even 
earlier claim for an increase.  In this regard, the Board 
notes that the veteran was denied entitlement to an 
evaluation in excess of 10 percent for a depressive reaction 
in a September 1986 Board decision, which is final under 
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  In 
subsequent rating decisions, issued in January and June of 
1990, entitlement to an increased evaluation for a depressive 
reaction was denied.  The veteran was notified of both of 
these decisions.  In a letter received in September 1990, the 
veteran indicated that "I believe my 10% rating should be 
reviewed and an increase in benefits awarded," but he made 
no references to the preceding rating decisions and gave no 
indication that he sought to appeal either of those 
decisions.  In several subsequent lay statements, the veteran 
indicated that he sought a temporary 100 percent evaluation 
in view of hospitalizations, but he did not argue for an 
increased disability rating.  

Subsequently, the RO, in rating decisions issued in November 
and December of 1990, continued the denial of entitlement to 
an increased evaluation, and the veteran was notified of 
these decisions in January 1991.  In a January 1991 
statement, the veteran informed the RO of further hospital 
treatment but provided no argument as to an increased 
evaluation.  In an April 1991 rating decision, the RO 
increased the veteran's disability evaluation to 30 percent, 
and he was notified of this decision in May 1991.  In June 
1991, the veteran submitted another lay statement containing 
references only to VA hospitalization and entitlement to a 
temporary total rating.  In an August 1991 rating decision, 
the RO continued the assigned 30 percent evaluation.  The 
veteran was informed of this decision in the same month but 
did not respond within one year.  

As to the series of rating decisions issued between January 
1990 and August 1991, the Board notes that the veteran did 
not respond with a statement indicating dissatisfaction or 
disagreement with a particular decision, or a desire to 
contest the result of such decisions, within one year of 
notification.  As such, the veteran never submitted a Notice 
of Disagreement, under 38 C.F.R. § 20.201 (2001), with any of 
the issued rating decisions, and those decisions are 
therefore under 38 U.S.C.A. § 7105(c) (West 1991).  As such, 
the date of claim in this case must be the date of receipt of 
a claim to reopen or the date entitlement arose.  See 38 
C.F.R. § 3.400(q)(1)(ii) (2001).  

The evidence in this case establishes that the veteran's 
claim was received in October 15, 1993 and that entitlement 
to a 100 percent evaluation was first shown by evidence dated 
in September 10, 1993.  In short, under the provisions of 
38 C.F.R. § 3.400(o)(2) (2001), the presently assigned 
effective date of September 10, 1993 for the 100 percent 
evaluation is appropriate, and the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
earlier effective date.  In reaching this determination, the 
Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West Supp. 2001). 


ORDER

The claim of entitlement to an effective date prior to 
September 10, 1993 for the grant of a 100 percent evaluation 
for the veteran's service-connected depressive reaction is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


